PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/378,357
Filing Date: 08 April 2019
Appellant(s): Wang, Paul, X.



__________________
Mark J. Itra
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/28/2022.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/01/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Argument
Regarding claim 1 rejection under 35 USC 103
Appellant argues:
 The first argument of the appellant is combination of references fail to disclose “when the arm module is attached to frame module, the light projector us operably connected to the display driver such that the display driver controls operation of the light projector via the first communication interface and the second communication interface, and such that the controller is operably connected to sensor via the first communication interface and the second communication interface.
In particular appellant argues that display driver 220 of Perez is not on an arm module that is separated from the micro-display unit 120.

The second argument of the appellant is the Office fails to provide valid reason i.e. motivation for proposed modification.

Examiner responds:
The Examiner respectfully disagrees. Moore teaches a frame module comprising a light projector in fig. 11, projector 1111, supported by the frame in Fig. 11, front frame 1130.
Perez teaches when the arm module in fig. 4A, item 102, is attached to frame module in fig. 4A, item 115, the light projector in fig. 4A item 120, is operably connected to the display driver in fig. 4A item 136, as per paragraph [0050] Temple 102 is representative of an embodiment of the right temple and includes control circuitry 136 for the display device 2 and as per [0018] FIG. 6A is a block diagram of one embodiment of hardware and software components of a see-through, near-eye, mixed reality display unit as may be used with one or more embodiments. Per fig. 6A item 220 is a display driver, so one of ordinary skilled in art can reasonably conclude that item 200 that includes display driver is part of control circuitry 136 for the display device 2,
such that the display driver controls operation of the light projector item 120 in fig. 6A via the first communication interface item 230 in fig. 6A, and the second communication interface item 228 in fig. 6A, and such that the controller item 210 in fig. 6A is operably connected to sensor item 242 in fig. 6A via the first communication interface and the second communication interface items 230 and 228 in fig. 6A. Therefore, combination of reference such as Moore in view of Perez teaches “when the arm module is attached to frame module, the light projector us operably connected to the display driver such that the display driver controls operation of the light projector via the first communication interface and the second communication interface, and such that the controller is operably connected to sensor via the first communication interface and the second communication interface.”

In regards to Appellant’s second argument Examiner submits that reason or motivation for combine is for the purpose of using a known arrangement of components on the arms and front of the HUD to meet desired aesthetics and weight distribution needs is valid.
Moreover, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Regarding claim 9 rejection under 35 USC 103
Appellant argues:
For at least some of the reasons described above regarding the applied references,
Applicant respectfully submits that the cited portions and proposed combination of the applied references are not understood to disclose or teach each and every feature of independent Claim 9.
Examiner responds:
Examiner’s submits that combination of references that teaches all recited elements of claim 1 therefore also applies to recited elements of claim 9.

Regarding claim 18 rejection under 35 USC 103
Appellant argues:
It appears that appellant’s main argument is Moore failed to teach recitations of “a first arm module and a second arm module that alternatively attached to the same “attachment element” of a frame module.
Examiner responds:
The Examiner respectfully disagrees. The claim 18 never recited the first and second arm module that alternatively attached to the same “attachment element” of a frame module (emphasis added). The word “alternatively” is not in the current claim language. Therefore, Examiner’s interpretation of “an attachment” as Moore teaches first arm module and second arm module attached to right and left side is reasonably satisfies “an attachment” in light of BRI (Broadly reasonable interpretation). 

Lee reference teaches the light projector at a first resolution in paragraph 22; and
operate the light projector at a second resolution, different than the first resolution in paragraph 22. 
Therefore, the combination of references teaches all element and features of claim 18.




Regarding Appellant’s argument of other independent claims and dependent claims, please see the Examiner’s response in view of claim 1, claim 9 and claim 18 from above.
 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/TOWFIQ ELAHI/           Primary Examiner, Art Unit 2625         





                                                                                                                                                                                    
Name of Conferees:
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625     
	
/AMARE MENGISTU/Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                                                                                                                                                                                                                                           


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.